HALL, Judge.
Marilyn Crigler appeals her sentence for manslaughter. She contends that the trial court erred in departing from the recommended guidelines sentence without providing written reasons in support thereof. We agree.
The instant case is before this court for a second time. Previously, the appellant appealed her conviction of manslaughter and sentence of twelve years in prison. We reversed and remanded this case to the trial court for a determination as to whether six prior misdemeanor convictions were uncounseled and therefore not scorable. 487 So.2d 420.
On remand the trial court struck the misdemeanor convictions, again imposed a twelve-year sentence, and orally gave several reasons for departure. These reasons were never reduced to writing by the trial court.
We find that the trial court failed to provide written reasons justifying the departure.
Accordingly, we reverse and remand for resentencing within the presumptive guidelines range.
Reversed and remanded.
RYDER, A.C.J., and THREADGILL, J., concur.